DETAILED ACTION
This communication is in response to Application No. 17/365,819 originally filed 07/01/2021. The Request for Continued Examination and Amendment presented on 11/09/2022 which provides amendments to claims 1, 11, and 20 is hereby acknowledged. Currently claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
	In summary, Applicant asserts “At best, Harrises might determine whether a user is or is not located in front of a reflective surface, but Harrises does not describe “preventing the remote computing system from presenting the plurality of images” in response to making such a determination.”
	The Office notes that Harrises does in fact teach to determine a user in front of a reflective surface based on the cited paragraphs in the rejection and paragraph [0244] “3. The method of embodiment 1, wherein the detecting presence of the reflective surface comprises one or more of the following: detecting, by the outward-facing camera, a reflected image of the user on the reflective surface; detecting an optical label associated with the reflective surface; determining a depth discontinuity between the reflective surface and a wall supporting the reflective surface; or receiving a signal associated with presence of the reflective surface.”. Harrises also teaches communication between two users in at least paragraph [0310], “An augmented reality system for conducting a teleconference, the system comprising: a computer system configured to communicate with a first augmented reality device associated with a first user and a second augmented reality device associated with a second user”. In addition, paragraphs [0619] recites, “At block 2040… the wearable system may determine the presence of the reflective surface based on acquired images, movement data, query from HMD, etc.” and paragraph [0620] recites “At block 2050, once a reflective surface is recognized, the wearable system may perform one or more actions. … The wearable system may also provide a virtual menu associated with the mirror. For example, the user may initiate a telepresence session with another user by selecting the [AltContent: textbox (These flow charts will proceed to next step ONLY if a determination is made that a reflective surface is present.)]option on the virtual menu.”
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    170
    373
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    718
    748
    media_image2.png
    Greyscale

	In consideration of these paragraphs and flowcharts of Harrises, it’s clear that if a determination is made of first user not being in front of a reflective surface, the system would “refrain from outputting images” as the flow charts indicate a yes/no decision. IF analysis of the reflective surface is not confirmed in either of 700 or 2040, the flow charts fails to proceed to their next steps which are to begin user interaction with the reflective surface. At the very least, if user is not in front of the reflective surface and the surface is not recognized, the user cannot interact with the reflective surface and no further images and or data would be relayed to another device as subsequent steps would not be performed.
	Therefore, upon review The Office respectfully submits the claims are sufficiently broad enough to read on the claimed invention and will be currently maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrises et al. U.S. Patent Application Publication No. 2017/0206691 A1 hereinafter Harrises.

Consider Claim 1 and similar method Claim 11 and similar CRM Claim 20:
	Harrises discloses an system comprising: (Harrises, See Abstract. {0007] discloses method and CRM.)
	an image capture system configured to capture image data representative of a physical environment that includes a reflective surface and (Harrises, [0422], [0564-0576], [0666-0706], [0698], “As shown in block 2820, the first caller's HMD may search for a mirror in the first caller's environment after the communications are established between the first caller and the second caller.  As described with reference to FIG. 16, various mirror detection techniques may be used.”)
	 a plurality of objects, (Harrises, [0564-0576], [0666-0706], [0564], “FIG. 16 illustrates an example of a single room including a mirror that reflects objects in the room.  The room 5000 in FIG. 16 has a variety of physical objects 5010 (such as, e.g., a plant 5010a, a desk 5010b, a computer monitor 5010c, and a chair 5010d).  The mirror 5050 in the room 5000 may reflect ambient light in the room 5000.  As a result, there may be reflected images 5011 of the physical objects 5010 in the room 5000.  For example, in FIG. 16, the reflected images 5011 may include a reflected plant 5011a, a reflected desk 5011b, and a reflected monitor 5011c).”)
	wherein the image capture system includes a head-mounted display (HMD) worn by a first user; (Harrises, [0564-0576], [0666-0706], [0565] A user wearing an HMD may stand near the mirror 5050 in the room 5000.  The user may perceive the mirror 5050 and reflected images 5011 associated with the mirror through the HMD.  The HMD may image the user's environment using the outward-facing imaging system 502 (e.g., shown in FIG. 5).  For example, the HMD may obtain images of the mirror 5050, the reflected physical objects 5011, the wall 5040, as well as images of physical objects 5010.”)
	a mapping engine configured to determine, based on the image data, a map of the physical environment (Harrises, [0423], “One or more object recognizers 708 may crawl through the received data (e.g., the collection of points) and recognize and/or map points, tag images, attach semantic information to objects with the help of a map database 712.  The map database 712 may comprise various points collected over time and their corresponding objects.  The various devices and the map database may be connected to each other through a network (e.g., LAN, WAN, etc.) to access the cloud.”)
	including position information about the HMD, the reflective surface, and each of the plurality of physical objects; and (Harrises, [0696-0706], [0428], [0465], [0603], [0429], “A pose process 910 may be executed on the wearable computing architecture (e.g., processing module 260 or controller 460) and utilize data from the map to determine position and orientation of the wearable computing hardware or user.  Pose data may be computed from data collected on the fly as the user is experiencing the system and operating in the world. The data may comprise images, data from sensors (such as inertial measurement devices, which generally comprise accelerometer and gyroscope components) and surface information pertinent to objects in the real or virtual environment.”)
	an application engine configured to: enable communication over a network between the first user and a second user that is operating a remote computing system in a second physical environment, (Harrises, [0422], [0433-0434], [0463], [0564-0576], [0666-0706], [0666], [0668], “As described with reference to FIG. 12, the HMD 1412a and the HMD 1414a may be in communication with each other and/or with other's user devices and computer systems.  For example, the first caller's HMD 1412a may be in communication with the second caller's HMD 1414a, e.g., via the network 1290 (shown in FIG. 12).”)
	determine, based on the position of the HMD and the reflective surface, whether the first user is located in front of the reflective surface, responsive to determining that the first user is located in front of the reflective surface, output, over the network to the remote computing system, a plurality of images of the first user physical environment, 
enabling the remote computing system to present the plurality of images of the first physical environment to the second user, and (Harrises, [0696-00706], [0469], “particular body gestures, hand gestures, head pose, and/or facial expressions may be programmed into the system as being particular inputs, which cause particular actions by the display system.”, [0487], “configured to transmit and share reflections of their users, including images of reflections having overlaid augmented reality content.”, [0489], “the display system may be configured to transmit a portion of its data (e.g., the reflection of the user and/or augmented reality content generated for the user) to one or more other users, so that those users may experience the shared data (e.g., by viewing the user's reflection and/or augmented reality content). … the information may include annotations or notes about the object, so that, e.g., the second user may receive comments from the first user about the object.  These comments may be displayed as, e.g., augmented reality content in the form of, e.g., images, text, and/or sound.”)
	responsive to determining that the first user is not located in front of the reflective surface, refrain from outputting images of the first user physical environment to the remote computing system, thereby preventing the remote computing system from presenting the plurality of images of the first physical environment to the second user. (Harrises, [0458], “In some embodiments, multiple ones of the inputs and/or criteria discussed herein are analyzed and are required to be detected before one or more hardware processors generate a signal that the routine may proceed to block 710. Advantageously, use of multiple inputs and/or criteria may improve the accuracy of the determination made in block 700. In some embodiments, at least one criterion for determining the presence of a reflection includes features unique to the user (e.g., biometric features on the user's face). This may have the benefit of making the later-displayed content secure, since the content will only be displayed if the user is present to supply the unique user features. Such security may be desirable in applications in which personal information is displayed as augmented reality content.”)
Consider Claim 2 and similar method claim 12:
	Harrises discloses the system of claim 1, wherein the HMD worn by the first user is a first HMD, wherein the reflective surface is a first reflective surface, and wherein the application engine is further configured to: receive image data captured by a second HMD worn by the second user in the second physical environment, wherein the image data captured by the second HMD includes images reflected by a second reflective surface in the second physical environment, and wherein the second physical environment is located a remote distance from the first physical environment. (Harrises, [0564-0576], [0666-0706], [0667], [0673] “During the telepresence session illustrated in FIG. 25A, the first caller's HMD 1412a may project an image 1564b of the second caller (e.g., as received from the second caller's HMD 1414a) to overlay the reflected image 1462a of the first caller in the first caller's mirror 1432.  Therefore, the first caller 1462a wearing the HMD 1412a may see the second caller's image 1564b in his mirror 1432, instead of seeing his own reflective image 1462b.”)

Consider Claim 3 and similar method claim 13:
	Harrises discloses the system of claim 2, wherein the application engine is further configured to: generate, based on the received image data, artificial reality content that includes an image representing the second user. (Harrises, [0689], “In various embodiments, the first caller's HMD 1412a may display the second caller's image 1664b and the second caller's environment, the second caller's image alone, or the second caller's image 1664b overlaid on the first caller's environment 1420.  The position of the second caller's image 1664b relative to first caller's mirror 1432 as seen by the first caller 1462a may reflect actual relative positions between the second caller's location and the second caller's mirror 1432.  For example, the second caller may be located (virtually) relative to the first caller's mirror 1432, as if the first caller's mirror 1432 is a window or portal and the second caller 1464a is standing on the other side of that portal.  The relative position between the image 1664b of the second caller and the back side of the portal may be the same as or proportional to the one that the second caller 1464a has to her own mirror 1434.”)

Consider Claim 4 and similar method claim 14:
	Harrises discloses the system of claim 3, wherein to output the plurality of images of the first user, the application engine is further configured to: enable the second HID worn by the second user in the second physical environment to present, to the second user, image data representative of the first physical environment. (Harrises, [0564-0576], [0696-0706], [0680], “For example, the first user's room may have a physical plant.  The mirror 1432 may show a reflected image 1512b of the physical plant.  As shown in FIG. 25B, the first caller 1462a may perceive the image 1564e of the second caller as well as the reflected image 1512b of the physical plant in his mirror 1432 during the telepresence session.”)

Consider Claim 5 and similar method claim 15:
	Harrises discloses the system of claim 1, further comprising: a rendering engine configured to render, for display at the HMD, the artificial reality content overlaid on an image of the reflective surface. (Harrises, [0564-0576], [0666-0706], [0384], [0487], [0468], “With reference again to FIG. 12, once a reflection of the user is found to be in the user's field of view according to block 700, proceeding to block 710, displaying augmented reality content may include displaying a virtual menu with user-selectable options.  The virtual menu may be formed by overlaying one or more images of the menu, containing text and/or symbols, onto the user's view of the reflective surface or their view the ambient environment, thereby allowing the viewer to interact with the display system.”)

Consider Claim 6 and similar method claim 16:
	Harrises discloses the system of claim 1, wherein to output the plurality of images of the first user, the application engine is further configured to: output images that include image data representative of the first physical environment. (Harrises, [0564-0576], [0666-0706], [0667], [0673] “During the telepresence session illustrated in FIG. 25A, the first caller's HMD 1412a may project an image 1564b of the second caller (e.g., as received from the second caller's HMD 1414a) to overlay the reflected image 1462a of the first caller in the first caller's mirror 1432.  Therefore, the first caller 1462a wearing the HMD 1412a may see the second caller's image 1564b in his mirror 1432, instead of seeing his own reflective image 1462b.”)
Consider Claim 7 and similar method claim 17:
	Harrises discloses the system of claim 6, wherein the image capture system includes: a plurality of cameras positioned within the first physical environment configured to capture images of the first physical environment. (Harrises, [0422], [0452], [0378], “The display system includes one or more cameras 65 (one or more imaging devices), which may be attached to the frame 64, or otherwise attached to the user 60. The camera 65 may be positioned and oriented to capture images of an ambient environment in which the user 60 is located. The camera 65 is preferably oriented such that it faces forward to track the line of sight of the user as they are facing forward. In some embodiments, the camera is fixed and immobile, and the system assumes that the user's eyes are directed in the same direction as the camera (e.g., straight ahead). In some other embodiments, the camera 65 is movable, and configured to track the movements of the user's eyes, to match the line of sight of the user 60. In yet other embodiments, the camera 65 may be configured to image parts of the ambient environment that are not in the line of sight of the user 60. In certain embodiments, the wearable display system 80 may include an outward-facing imaging system 502 (shown in FIG. 5) which observes the world in the environment around the user. The outward-facing imaging system 502 may include the camera 65.”)
Consider Claim 8 and similar method claim 18:
	Harrises discloses the system of claim 7, wherein to output images that include image data representative of the first physical environment, the application engine is further configured to: output images captured by the plurality of cameras. (Harrises, [0564-0576], [0696-0706], [0680], “For example, the first user's room may have a physical plant.  The mirror 1432 may show a reflected image 1512b of the physical plant.  As shown in FIG. 25B, the first caller 1462a may perceive the image 1564e of the second caller as well as the reflected image 1512b of the physical plant in his mirror 1432 during the telepresence session.”)

Consider Claim 9 and similar method claim 19:
	Harrises discloses the system of claim 7, wherein to output the plurality of images of the first user, the application engine is further configured to: output images of the first user captured by the plurality of cameras. (Harrises, [0564-0576], [0666-0706], [0667], [0673] “During the telepresence session illustrated in FIG. 25A, the first caller's HMD 1412a may project an image 1564b of the second caller (e.g., as received from the second caller's HMD 1414a) to overlay the reflected image 1462a of the first caller in the first caller's mirror 1432.  Therefore, the first caller 1462a wearing the HMD 1412a may see the second caller's image 1564b in his mirror 1432, instead of seeing his own reflective image 1462b.”)

Consider Claim 10:
	Harrises discloses the system of claim 1, wherein to enable communication between the first user and the second user, the application engine is further configured to: enable two-way audio and video communications between the first user and the second user. (Harrises, [0649], “In telecommunications, a visual image often accompanies audio communications between a first caller and a second caller.  In an augmented reality (AR) telepresence session, the second caller's image may be displayed to the first caller by the first caller's wearable device such as, e.g., an augmented reality device (ARD) or a head-mounted device (HMD) over a portion of the first caller's environment.”)
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626